1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    BARRY LEE BROOKINS,                              )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
10            v.                                          TO MODIFY THE DISCOVERY AND
                                                      )
                                                          SCHEDULING ORDER
11                                                    )
     M. HERNANDEZ, et al.,
                                                      )   [ECF No. 40]
12                    Defendants.                     )
                                                      )
13                                                    )
14
15            Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Defendants’ motion to modify the discovery and scheduling
18   order, filed May 15, 2019.
19            Good cause having been presented, it is HEREBY ORDERED that Defendants are granted
20   until July 9, 2019, to file a motion for summary judgment for failure to exhaust the administrative
21   remedies.
22
23   IT IS SO ORDERED.
24
     Dated:        May 15, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
